


Exhibit 10.39








December 27, 2012




Via Hand Delivery
Donna Lehmann
c/o Affinity Gaming
3775 Breakthrough Way, Suite 300
Las Vegas, NV 89135






Dear Donna:


This letter, when counter-signed by you, shall serve as the second amendment
(the "Second Amendment") to the Duty of Loyalty Agreement dated January 11,2011
and amended October 31,2011, by and between you and Herbst Gaming, LLC and
governing certain restrictions pertaining to the terms and conditions of your
employment and your separation from employment with the Company (the "Duty of
Loyalty Agreement"). All capitalized terms set forth in this Second Amendment,
unless otherwise hereinafter defined, shall have the same meaning as in the Duty
of Loyalty Agreement.


1.
The preamble of the Duty of Loyalty Agreement is amended to provide that the
Company is now known as Affinity Gaming, formerly known as Affinity Gaming, LLC
and, before that, Herbst Gaming, LLC.



2.
The references in the Duty of Loyalty Agreement to the Letter Agreement shall
mean the Letter Agreement between you and the Company dated as of January 11,
2011, amended as of May 6, 2011, and October 31, 2011, and further amended as of
this date. The references in the Duty of Loyalty Agreement to the Executive
Severance Agreement shall mean the Executive Severance Agreement between you and
the company dated as of January 11, 2011 and amended as of October 31, 2011 and
this date.



3.
Except as specifically set forth in paragraphs 1 through 2 of this Second
Amendment, all other terms and conditions of the Duty of Loyalty Agreement shall
remain unchanged.



Sincerely,


/s/ David D. Ross


David D. Ross
Chief Executive Officer




ACCEPTED and AGREED TO this 27th day of December, 2012:


/s/ Donna Lehmann


Donna Lehmann


